Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                    Apr 11 2014, 9:51 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

SAMANTHA M. JOSLYN                                GREGORY F. ZOELLER
Rensselaer, Indiana                               Attorney General of Indiana

                                                  CYNTHIA L. PLOUGHE
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

G.W.,                                             )
                                                  )
        Appellant-Respondent,                     )
                                                  )
               vs.                                )       No. 37A03-1309-JV-372
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Petitioner.                      )


                       APPEAL FROM THE JASPER CIRCUIT COURT
                             The Honorable John D. Potter, Judge
                         The Honorable James R. Ahler, Special Judge
                     Cause Nos. 37C01-1204-JS-90 and 37C01-1207-JD-142



                                        April 11, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                               STATEMENT OF THE CASE

       G.W. appeals the juvenile court’s adjudication that she committed the delinquent

act of criminal trespass, as a Class A misdemeanor if committed by an adult. G.W.

presents two issues for our review:

       1.        Whether the State presented sufficient evidence to support the
                 delinquency adjudication.

       2.        Whether the trial court abused its discretion when it ordered her to
                 serve sixty days of electronic home monitoring detention.

       We affirm.

                         FACTS AND PROCEDURAL HISTORY

       On November 17, 2011, G.W., a minor, left her home in Jasper County after her

mother (“M.W.”) had explicitly told her that she did not have permission to leave home.

G.W. eventually telephoned M.W. to tell her that she was going to Valparaiso for her

birthday. M.W. told G.W. that if she did not come home immediately, M.W. was going

to call the police. Later, via text message, G.W. stated to M.W., “go ahead and contact

the police, you won’t find me, I’m on my way to Gary.” Transcript at 28. M.W. then

called police.

       Jasper County Sheriff’s Deputy Russell Shouse arrived at G.W.’s home and spoke

with M.W. Based on his conversation with M.W., Deputy Shouse proceeded to the

residence of G.W.’s friend H.M. H.M.’s parents told Deputy Shouse that he had “just

missed” G.W., who had been in their apartment a “short time ago.” Id. at 7. In fact,

G.W. had left her jacket in the apartment. Deputy Shouse proceeded to look for G.W. in

the basement of the apartment building where H.M. lived. Deputy Shouse did not find


                                               2
G.W. in the basement, but H.M.’s father reported that he could hear voices coming from

inside a nearby vacant apartment. At that point, Deputy Shouse found the door to the

vacant apartment unlocked, and he entered that unit. Deputy Shouse called out for G.W.,

but got no response. Deputy Shouse eventually found G.W. and an adult male hiding in a

closet in the vacant apartment. G.W. appeared to be intoxicated, and she told Deputy

Shouse that she had consumed alcohol prior to entering the vacant apartment.

       The State filed delinquency petitions against G.W. for criminal trespass, as a Class

A misdemeanor if committed by an adult, and leaving home without permission. After a

fact-finding hearing, the court entered true findings on the State’s petitions. This appeal

ensued.

                               DISCUSSION AND DECISION

                           Issue One: Sufficiency of the Evidence

       G.W challenges the sufficiency of the evidence supporting her adjudication as a

delinquent for criminal trespass.1 When the State seeks to have a juvenile adjudicated a

delinquent for committing an act that would be a crime if committed by an adult, the

State must prove every element of that crime beyond a reasonable doubt. A.E.B v. State,

756 N.E.2d 536, 540 (Ind. Ct. App. 2001). When reviewing the sufficiency of the

evidence supporting a juvenile adjudication, we neither reweigh the evidence nor judge

the credibility of the witnesses. Id. We consider only “the evidence of probative value

and the reasonable inferences that support the determination.” Id.




       1
          G.W. does not appeal the trial court’s adjudication that she was delinquent for leaving home
without permission.
                                                  3
       To prove criminal trespass, as a Class A misdemeanor if committed by an adult,

the State had to prove that G.W., not having a contractual interest in the property,

knowingly or intentionally entered the dwelling of another person without the person’s

consent. See Ind. Code § 35-43-2-2(a)(5). G.W. contends that the State’s evidence was

“contradictory as to whether G.W. would have known if she had permission to be in the

unoccupied unit.” Appellant’s Brief at 12. And G.W. maintains that “based upon her

intoxicated state, that she did not knowingly or intentionally enter the dwelling of another

person without their [sic] consent.” Id.

       G.W. appears to contend that because she was intoxicated, she lacked the

necessary mens rea to trespass. But, as the State points out, G.W. does not allege that she

was intoxicated against her will, and voluntary intoxication “is not a defense in a

prosecution for an offense and may not be taken into consideration in determining the

existence of a mental state that is an element of the offense.” See Ind. Code § 35-41-2-5.

In addition, the State presented evidence that the owner of the vacant apartment, Ray

Thomas, had not given G.W. permission to enter the apartment. And Deputy Shouse

testified that he found G.W. and the adult male hiding in a closet after Deputy Shouse had

been calling for G.W. We hold that hiding from a police officer is similar to flight and is

“a response to a consciousness of guilt in a person and a means of preventing

apprehension and punishment.” See Hoskins v. State, 441 N.E.2d 419, 427 (Ind. 1982).

G.W.’s argument on appeal amounts to a request that we reweigh the evidence, which we

will not do. The State presented sufficient evidence to support her adjudication as a

delinquent for criminal trespass.


                                             4
                                      Issue Two: Disposition

        G.W. also contends that the trial court abused its discretion when it ordered her to

serve sixty days of GPS electronic monitoring. But the State points out that, G.W. having

already completed the period of monitoring,2 this issue is moot. It is well settled that

once a criminal defendant serves his sentence, “‘the issue of the validity of the sentence is

rendered moot.’” Irwin v. State, 744 N.E.2d 565, 568 (Ind. Ct. App. 2001) (quoting

Richardson v. State, 402 N.E.2d 1012, 1013 (Ind. Ct. App. 1980)). We hold that this

principle also applies to commitments following juvenile adjudications and that G.W.’s

challenge to her sentence is moot.

        Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




        2
            The State points out, and G.W. does not dispute, that “[n]othing in the record reveals that the
trial court stayed the [commitment] or otherwise delayed its commencement in any way.” Appellee’s
Brief at 8.
                                                    5